DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22, line 3, recites “crosslinked coating layers associated with said metal substrate.”  The term “associated” renders the claim indefinite because it is not clear how the coating layers are associated with the metal substrate.  Are the coating layers directly bonded to the substrate?  Are there layers in between the coating layers and the substrate?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 22 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Shiba et al. (US 6,777,096).
Shiba discloses an aqueous dispersion that coats a metal material [abstract]. The examiner considers the coated metal material to be a coated container device. The metal material is a metal substrate. The coated material can be crosslinked (col. 10 lines 4-20). Thus, one or more crosslinked coatings layers associated with said metal substrate, and wherein one or more crosslinked coating layers are derived from the application of one or more aqueious dispersions to at least one surface of the said metal substrate.
The aqueous dispersion comprises a melt blending product of a base polymer, wherein said base polymer comprises a thermoplastic polyolefin polymer, having a polar group as either a comonomer or grafted monomer (cols 2-3, lines 60-67 and lines 1-60).
Shiba discloses that a water-compatibilizing agent can be added to the aqueous dispersion (col. 14 lines 54-60). The agent is used to stabilize the aqueous dispersion (col. 14 lines 54-60). The water-compatibilizing agent can include water-soluble polymers include polyarcylic acids, water-soluble acrylic copolymers having amino groups which are generally used as particle dispersion stabilizers (col. 15 lines 37-40). The examiner considers the water-compatibilizing agent to be the polar polyolefin stabilizing agent. The aqueous medium is a liquid mainly comprising water (col. 7 lines 66-67). A crosslinkkng agent is added (col. 10 lines 4-20). A neutralizing agent is added in a stoichiometric excess (col. 7 lines 37-55).  It is inherent that the base polymer has a lower acid number that the stabilizing agent since Shiba discloses that the stabilizing agent can by acrylic acid or acid modified compounds (column 14, line 53 through column 15, line 41) and the base polymer is a polyolefin (cols 2-3, lines 60-67 and lines 1-60).
Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not teach or suggest wherein a particle size of a dispersed hydrophobic phase in the aqueous dispersion is equal to or greater than 1.2 microns.  Shiba discloses a particle size of a dispersed hydrophobic phase in the aqueous dispersion is not greater than 1 micron for the purpose of providing excellent storage stability and low temperature film formability (column 3, lines 29-40).  In other words, Shiba teaches away from a dispersed hydrophobic phase in the aqueous dispersion is equal to or greater than 1.2 microns.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
October 14, 2022